Citation Nr: 1531830	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for coronary artery disease and ischemic heart disease due to herbicide exposure.   


WITNESSES AT HEARING ON APPEAL

Veteran and T.K.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to October 1973.  His decorations include the Bronze Star Medal and the Purple Heart Medal. 
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for coronary artery disease and ischemic heart disease. 

In May 2015, the Veteran and T.K. testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran was stationed at the Nakhon Phanom Royal Thai Air Force Base from July 1968 to July 1969; he has provided credible and sufficiently corroborated testimony as to changing aircraft in Vietnam while in route to Thailand and while completing cargo missions to bases in Vietnam.

2.  The evidence shows that the Veteran's heart disease is compensably disabling.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease and coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 3.309(e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include coronary artery disease and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

The Veteran asserts that his heart disease is due to exposure to herbicides from when he travelled to Vietnam in service.  The Veteran's DD-214 for the period from October 1965 to October 1969 reflects that his military occupational specialty was aircraft loadmaster.  His service personnel records confirm that he was stationed at the Nakhon Phanom Royal Thai Air Force Base from July 1968 to July 1969.  His service personnel records also reflect that between July 1968 and July 1969, he flew 180 out-of-country missions in C-123 aircraft from Thailand.    

The Veteran has submitted several statements describing his transfers in Vietnam while in route to Thailand.  See, e.g., July 2014 Form 9.  He also reported that he would often assist with cargo missions to bases in Vietnam.  See November 2013 statement.  At his Board hearing, the Veteran testified that during these missions, he did set foot in Vietnam.  The Veteran's reports are corroborated by the performance evaluations in his service personnel records, and the Board finds his sworn testimony regarding this matter to be both competent and credible.  As a result, there is enough evidence to establish that he was briefly located in Vietnam between July 1968 and July 1969.  

VA and private treatment records reflect that the Veteran has been diagnosed with coronary artery disease and ischemic heart disease.  See, e.g., March 2009 "Ischemic Heart Disease (IHD) Disability Benefits Questionnaire"; September 2010 VA treatment record.  These records also show that the Veteran has been taking medication for his heart condition.  See, e.g., September 2010 VA primary care note.  Thus, the Veteran's medical records demonstrate that his coronary artery disease and ischemic heart disease have manifested to a compensable degree.      

As competent medical evidence of record shows that the Veteran has coronary artery disease and ischemic heart disease, and as the Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam during the requisite time frame, service connection is warranted for coronary artery disease and ischemic heart disease on a presumptive basis under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for ischemic heart disease and coronary artery disease is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


